Citation Nr: 1211502	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease prior to May 22, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease since May 22, 2009.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction prior to May 15, 2008.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction since May 15, 2008.

5.  Entitlement to an initial compensable rating for right knee scarring prior to May 22, 2009.

6.  Entitlement to an initial compensable rating for right knee scarring since May 22, 2009.

7.  Entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 22, 2009.

8.  Entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes since May 22, 2009.

9.  Entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 22, 2009.

10.  Entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes since May 22, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a March 2012 written brief presentation, the representative presented argument on entitlement to service connection for bilateral shoulder disabilities and ostensibly bilateral ankle disabilities as well as entitlement to an increased rating for right knee degenerative changes status post reconstruction.  The RO did not certify the service connection issues or the issue regarding the right knee degenerative changes status post reconstruction for appeal.  The Veteran, however, perfected appeal as to the right-knee issue by filing a VA Form 9 in May 2008 in which he indicated he was appealing the "KNEE DEFORMITY."  As for the service connection issues, in the May 2008 VA Form 9, the appellant indicated that he was only appealing "1) BILATERAL HAMMERTOE[,] 2) LUMBAR SPINE[,] 3) KNEE DEFORMITY[, and] 4) BILATERAL FEET."  Although the claimant enclosed a duplicate copy of his notice of disagreement regarding the bilateral feet and ankle claims, his VA Form 9 reflects that with regard to the lower extremities he was only appealing issues regarding the right knee and feet and not the ankles.  In light of the above, the issues are as stated on the title page.

The issues of entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease since May 22, 2009; entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction since May 15, 2008; entitlement to an initial compensable rating for right knee scarring since May 22, 2009; entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes since May 22, 2009; and entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes since May 22, 2009; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 2, 2006, to October 28, 2007, status post lumbar strain with degenerative disc disease was not productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.

2.  From October 29, 2007, to November 5, 2008, status post lumbar strain with degenerative disc disease was productive of thoracolumbar forward flexion to 30 degrees.

3.  From November 6, 2008, to May 21, 2009, status post lumbar strain with degenerative disc disease was not productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or the equivalent of incapacitating episodes having a total duration of at least four weeks but less than six weeks on an annual basis during this period.

4.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for status post lumbar strain with degenerative disc disease for the period from May 2, 2006, to May 21, 2009, is inadequate.

5.  Prior to May 14, 2008, right knee degenerative changes status post reconstruction were not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or slight recurrent subluxation or lateral instability.

6.  From May 2, 2006, to May 21, 2009, right knee postoperative scars were not manifested by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, superficial painful scars, or scars manifested by limitation of function or other disabling effects.

7.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for right knee postoperative scars for the period from May 2, 2006, to May 21, 2009, is inadequate.

8.  Prior to May 21, 2009, left foot hallux valgus with hammer toes of the second, third, and fourth toes was not manifested by a postoperative resection of the metatarsal head, severe hallux valgus to be the equivalent to amputation of the great toe, or hammer toe of all toes without claw foot.

9.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, is inadequate.

10.  Prior to May 21, 2009, right foot hallux valgus with hammer toes of the second, third, and fourth toes was not manifested by a postoperative resection of the metatarsal head, severe hallux valgus to be the equivalent to amputation of the great toe, or hammer toe of all toes without claw foot.

11.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, is inadequate.


CONCLUSIONS OF LAW

1.  From May 2, 2006, to October 28, 2007, status post lumbar strain with degenerative disc disease did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, from October 29, 2007, to November 5, 2008, the criteria for a 40 percent evaluation, but no more, for status post lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.

3.  From November 6, 2008, to May 21, 2009, status post lumbar strain with degenerative disc disease did not meet the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.

4.  The criteria for referral of status post lumbar strain with degenerative disc disease for the period from May 2, 2006, to May 21, 2009, for consideration on an extra-schedular basis were not met.  38 C.F.R. § 3.321(b)(1) (2011).

5.  Prior to May 14, 2008, the right knee degenerative changes status post reconstruction did not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2011).

6.  From May 2, 2006, to May 21, 2009, right knee postoperative scars did not meet the criteria for an initial compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.118, Diagnostic Codes 7801-05 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7802-05 (2008).

7.  The criteria for referral of right knee postoperative scars for the period from May 2, 2006, to May 14, 2008, for consideration on an extra-schedular basis were not met.  38 C.F.R. § 3.321(b)(1).

8.  Prior to May 21, 2009, left foot hallux valgus with hammer toes of the second, third, and fourth toes did not met the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.71a, Diagnostic Codes 5280, 5282 (2011).

9.  The criteria for referral of left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, for consideration on an extra-schedular basis were not met.  38 C.F.R. § 3.321(b)(1).

10.  Prior to May 21, 2009, right foot hallux valgus with hammer toes of the second, third, and fourth toes did not met the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.71a, Diagnostic Codes 5280, 5282.

11.  The criteria for referral of right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, for consideration on an extra-schedular basis were not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veteran's claims regarding the lumbar spine and right knee scarring disabilities arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in a June 2006 correspondence the RO provided the appellant with notice of how VA determines the disability rating and effective date.  

As to the other claims, VA notified the Veteran in June 2006 and August 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In those same correspondence, VA notified the appellant of how VA determines the disability rating and effective date.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA treatment records thru May 21, 2009, and afforded the appellant VA examinations.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease prior to May 22, 2009

Governing law and regulations

In a February 2007 rating decision, the RO granted service connection for status post lumbar strain with degenerative disc disease and assigned a 20 percent disability rating effective May 2, 2006.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (the Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.



Analysis

A review of the VA treatment records printed through May 21, 2009, and the February 2007 VA examination report shows that from May 2, 2006, to October 28, 2007, status post lumbar strain with degenerative disc disease was not productive of either thoracolumbar forward flexion to 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.  A review of the same evidence reveals that from October 29, 2007, to November 5, 2008, status post lumbar strain with degenerative disc disease was productive of thoracolumbar forward flexion to 30 degrees.  Further review of that evidence reflects that from November 6, 2008, to May 21, 2009, status post lumbar strain with degenerative disc disease was not productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or the equivalent of incapacitating episodes having a total duration of at least four weeks but less than six weeks on an annual basis during this period.

Specifically, an August 2006 VA treatment record shows that that lumbar flexion was to 45 degrees.  At a February 2007 VA compensation examination, lumbar flexion was to 35 degrees and the Veteran could not flex any further due to pain and muscle spasm.  The VA examination report showed no evidence of ankylosis of the entire thoracolumbar spine.  The appellant was able to extend, laterally flex, and rotate his lumbar spine.  Thus, there was no evidence of unfavorable ankylosis of the thoracolumbar spine.

The VA examiner noted that in the last 12 months the claimant had had no episode of incapacitation from his lumbosacral spine.  VA treatment records printed through May 21, 2009, also show no incapacitating episodes, which are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician

An October 29, 2007, VA treatment record shows that lumbar forward flexion was to only 30 degrees.  This is the first treatment record showing this amount of lumbar limitation of motion.  The Veteran was able to extend his lumbar spine to 10 degrees, so there was no evidence of favorable ankylosis of the entire thoracolumbar spine.

A November 6, 2008, VA treatment record reflects that by that date, the Veteran's lumbar forward flexion had improved to 40 degrees.  The appellant was able to extend his lumbar spine to approximately 10 degrees, so there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine. 
 
At the February 2007 VA examination, the Veteran reported that his back pain occasionally radiated down to the buttocks bilaterally but not down to his legs.  He had no bowel or bladder complaints.  The neurological examination revealed that sensation of the lower extremities was normal.  Motor examination showed no muscle weakness or atrophy.  Reflexes, including the patella and Achilles tendon reflexes, were normal.  There was no fixed deformity of the spine, and the musculature of the back was normal.  Therefore, the competent and credible objective evidence does not show any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment and a neurological impairment of the lower extremities, that could be separated rated.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that schedular evaluations in excess of 20 and 40 percent are not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  At the February 2007 VA examination, his lumbosacral spine motion was limited by pain and muscle spasm, with pain being the major factor.  Repetitive use, however, showed no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  As for DeLuca considerations based limitation of motion due to incapacitating episodes, the Board again notes that the medical evidence does not show any evidence of incapacitating episodes.  Such findings do not warrant disability ratings in excess of 20 and 40 percent pursuant to DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The RO considered referral of this claim for extra-schedular consideration in the May 2009 supplemental statement of the case.  The symptoms presented by the Veteran's lumbar spine disability - pain, muscle spasm, and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction prior to May 15, 2008

Governing law and regulations
 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Ankylosis is not shown in this case given that the appellant is able to move his right knee in all possible planes of movement.
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Analysis

The RO obtained VA treatment records dated from September 2007 to November 2008 on May 21, 2009.  The RO did not issue a supplemental statement of the case on this issue because the RO determined that the Veteran had not perfected an appeal on this issue.  As noted above, the Board has determined instead that he had perfected an appeal on this issue.  The appellant is not prejudiced by the Board adjudicating the issue thru May 14, 2008, the date prior to a VA physical examination of the right knee, because none of the VA treatment records from September 2007 to May 14, 2008, pertains to the right knee disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In an August 1993 rating decision, the RO granted entitlement to service connection for status post right knee reconstruction, and assigned a 10 percent disability rating under Diagnostic Code 5257.  On May 2, 2006, the Veteran filed his claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

In a February 2007 rating decision, the RO changed the diagnostic code for the right knee disability from Diagnostic Code 5257 to Diagnostic Code 5099-5019 (bursitis).  For reasons explained below, the Board will be rating the disability under Diagnostic Codes 5003 and 5260.  

Since degenerative arthritis has been diagnosed, the right knee disability can be separately rated based on both limitation of motion and instability of the knee.  

A review of the VA treatment records dated thru May 14, 2008, and the February 2007 VA examination report shows that prior to May 14, 2008, right knee degenerative changes status post reconstruction were not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or slight recurrent subluxation or lateral instability.  A November 2005 VA treatment record reflects that there was full range of motion in the limbs.  At the February 2007 VA examination, right knee range of motion was zero to 90 degrees.  Therefore, the medical evidence shows that the Veteran has limited flexion in the right knee, though not to a noncompensable degree, and no limitation of extension.  Accordingly, the limitation of right knee motion should be rated under Diagnostic Code 5061 (leg, limitation of flexion, of).  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 10 percent is not warranted.  At the February 2007 VA examination, his right knee motion was limited by pain.  Repetitive use, however, showed no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  Such findings do not warrant a disability rating in excess of 10 percent pursuant to DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Therefore, a compensable rating for loss of right knee extension is not warranted and a rating in excess of 10 percent for loss of right knee flexion is not warranted.

As for a separate rating under Diagnostic Code 5257, a review of the February 2007 VA examination report, as well as VA treatment records dated prior to May 15, 2008, shows that right knee degenerative changes status post reconstruction were not manifested by slight recurrent subluxation or lateral instability.  A February 2006 VA treatment record reflects that the right knee was stable to anterior and posterior drawer stress tests as well as valgus and varus stress tests.  The February 2007 VA examiner found no instability in the right knee.  

At the February 2007 examination, the Veteran reported that his right knee occasionally gave way.  He is competent to report instability.  The Board, however, does not find him credible because of the above-mentioned medical evidence showing no instability.

As for a higher rating based on functional loss under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In short, a separate rating under Diagnostic Code 5257 is not warranted.

The RO did not consider referral of this claim for extra-schedular consideration because the RO only considered the claims in the May 2009 supplemental statement of the case for extra-schedular consideration.  Neither the Veteran nor his representative has raised extra-scheduler consideration, and there is no evidence indicating that referral for extra-schedular consideration is warranted.  In any event, the symptoms presented by the Veteran 's right knee disability - pain and limitation of motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115.  Therefore, regardless of the fact that the RO did not consider extra-schedular consideration, referral for assignment of an extra-schedular evaluation in this case would not have been in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 339.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Entitlement to an initial compensable rating for right knee scarring prior to May 21, 2009

Governing law and regulations

In the February 2007 rating decision, the RO granted service connection for right knee scarring and assigned a noncompensable rating effective May 2, 2006.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012).  In a May 2009 supplemental statement of the case, the RO considered the claim under amended rating criteria.  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating  is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (1998).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).

A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Revised Diagnostic Code 7801 was amended only slightly, providing for ratings for scars that are deep and non-linear and indicating that a higher 20 percent rating is available for such scars covering an area of "at least" six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Revised Diagnostic Code 7802 similarly provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

A 10 percent rating is also warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  3 Id. at Note (1).

A 10 percent rating is also warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

Revised Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011).

Analysis

A review of the February 2007 VA examination report and VA treatment records dated thru May 21, 2009, shows that from May 2, 2006, to May 21, 2009, right knee postoperative scars were not manifested by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, superficial painful scars, or scars manifested by limitation of function or other disabling effects.  The February 2007 VA examiner described the scars as healed.  The one scar at the anterior aspect of the right knee measured 0.5 by 2 centimeters (cm) or 1 square cms.  The other scar, located at the lateral aspect of the right lower thigh, measured 1.1 by 10 cms or 11 square cms.  The scars were soft in texture, and their surfaces were smooth.  There was no depression or elevation.  The scars showed no evidence of inflammation, and there was no pain to the touch.  The scars were superficial with no adherence to the underlying tissue and no soft-tissue loss.  The scars were stable with no ulceration and no loss of skin covering.  The color of the scars was slightly hyperpigmented.  There was no scar contraction or keloid formation.  The scars showed no effect on right knee motion.

The RO considered referral of this claim for extra-schedular consideration in the May 2009 supplemental statement of the case.  The symptom presented by the Veteran's right knee scars - slight hyperpigmentation with no other abnormalities - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 339.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Entitlement to a compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009

Entitlement to a compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009

Governing law and regulations

Under Diagnostic Code 5280, a maximum 10 percent rating is assigned if there has been an operation and resection of the metatarsal head, or if the hallux valgus is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5282 provides a zero percent evaluation for hammer toe of a single toe, and a 10 percent rating for hammer toe of all toes, unilateral, without claw foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Analysis

In an August 1993 rating decision, the RO granted entitlement to service connection for bilateral hallux valgus with hammer toe deformities, and assigned a noncompensable disability rating under Diagnostic Code 5299-5278.  On May 2, 2006, the Veteran filed his claim for an increased rating.  Pursuant to Hart, the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.  In the February 2007 rating decision, the RO reclassified the bilateral foot disability as bilateral hallux valgus with bilateral hammer toes of the second, third, and fourth toes.

A review of the February 2007 VA examination report and VA treatment records dated thru May 21, 2009, shows that prior to May 21, 2009, left foot hallux valgus with hammer toes of the second, third, and fourth toes was not manifested by a postoperative resection of the metatarsal head, severe hallux valgus to be the equivalent to amputation of the great toe, or hammer toe of all toes without claw foot.  By the same token, a review of the February 2007 VA examination report and VA treatment records dated thru May 21, 2009, reflects that prior to May 21, 2009, left foot hallux valgus with hammer toes of the second, third, and fourth toes was not manifested by a postoperative resection of the metatarsal head, severe hallux valgus to be the equivalent to amputation of the great toe, or hammer toe of all toes without claw foot.

The February 2007 VA examination report shows that there was bilateral hallux valgus with valgus deviation at 20 degrees.  The report contains ambiguous information regarding dorsiflexion of the great toes.  On the one hand, the examiner stated that there was "[n]o dorsiflexion at the [metatarsal phalangeal] joint of the great toe bilaterally."  February 2007 VA feet examination, page 2.  On the other hand, the examiner added that dorsiflexion of the great toe metatarsal phalangeal joints was zero to 70 degrees bilaterally, which was normal, with some pain at 70 degrees.  As for plantar flexion, there was no equivocation on its range and it was to 20 degrees bilaterally with some pain at 20 degrees.  Examination of the great toe metatarsal phalangeal joints revealed tenderness at the medial and dorsal aspects of both joints.  Mild erythematous changes were noted, but there was no effusion, muscle atrophy, muscle spasm, or instability.  Even with consideration of any loss of dorsiflexion, the competent objective medical evidence does not show that the bilateral hallux valgus was severe enough to be the equivalent to amputation of the great toe.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that compensable evaluations are not warranted.  At the February 2007 VA examination, the Veteran had metatarsal phalangeal joint pain on motion of the great toes.  Repetitive use, however, showed no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  Furthermore, the appellant was able to bear weight on both feet.  There was no apparent functional limitation on standing.  On walking, he walked with a small limp to favor the right knee.  The medical evidence shows that the limp was attributed to his right knee disability and not his bilateral foot disability.  Examination of the feet showed no calluses, skin breakdown, or unusual shoe wear pattern.  Such findings do not warrant a compensable disability rating pursuant to DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

As for hammer toes, there were only mild hammer toes of the second, third, and fourth toes of both feet.  The examiner noted that there was no hammer toe of the fifth toe bilaterally, and the medical evidence shows that the great toes had hallux valgus and not hammer toes.  Moreover, no claw toe deformity was noted.

The RO considered referral of these claims for extra-schedular consideration in the May 2009 supplemental statement of the case.  The symptoms presented by the Veteran's bilateral hallux valgus and hammer toes - possible loss of dorsiflexion in both great toes, tenderness at the medial and dorsal aspects of the great toe metatarsal phalangeal joints, mild erythematous changes, and hammer toes of three toes bilaterally - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 339.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.



	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease from May 2, 2006, to October 28, 2007, is denied.

An initial 40 percent rating, but not higher, from October 29, 2007, to November 5, 2008, is granted for status post lumbar strain with degenerative disc disease, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease from November 6, 2008, to May 21, 2009, is denied.

An evaluation in excess of 10 percent for the right knee degenerative changes status post reconstruction from May 2, 2006, to May 14, 2008, is denied.

An initial compensable rating for right knee scarring from May 2, 2006, to May 21, 2009, is denied.

A compensable rating for left foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, is denied.

A compensable rating for right foot hallux valgus with hammer toes of the second, third, and fourth toes prior to May 21, 2009, is denied.


REMAND

The RO last obtained treatment records from Fayetteville, North Carolina (NC) VA Medical Center on May 21, 2009.  The AMC should obtain all treatment records from that facility since May 22, 2009.

Given the passage of time since the last VA examinations in 2007, another VA examination for all service-connected disabilities on appeal is necessary.

Virtual VA shows that the additional service connection claims were adjudicated in June 2011.  Therefore, a temporary claims file exists and must be associated with the Veteran's permanent claims file.

Finally, the AMC should ask the Veteran to identify all treatment for his service-connected disorders on appeal since June 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain the Veteran's temporary claims file and associate with his permanent claims file.

2.  The RO/AMC must ask the Veteran to identify all recent treatment for his lumbar spine, right knee, to include the post-surgical scars, and bilateral foot disorders since June 2009.  Regardless of the appellant's response, the RO/AMC must obtain all records from the Fayetteville, NC VA Medical Center from May 22, 2009, to the present that are not already in the temporary claims file.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

3.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his lumbar spine, right knee, to include post-surgical scars, and bilateral foot disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to status post lumbar strain with degenerative disc disease, right knee degenerative changes status post reconstruction, right knee scarring, and bilateral hallux valgus with hammertoes of the second, third, and fourth toes.  A complete rationale for any opinion offered must be provided.

4.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once

5.  Thereafter, the RO/AMC must readjudicate the remaining issues on appeal: entitlement to an initial rating in excess of 20 percent for status post lumbar strain with degenerative disc disease since May 22, 2009; entitlement to a rating in excess of 10 percent for right knee degenerative changes status post reconstruction since May 15, 2008; entitlement to an initial compensable rating for right knee scarring since May 22, 2009; entitlement to a compensable rating for left foot hallux valgus with hammertoes of the second, third, and fourth toes since May 22, 2009; and entitlement to a compensable rating for right foot hallux valgus with hammertoes of the second, third, and fourth toes since May 22, 2009.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


